Filed 9/23/21 P. v. Myles CA4/2


                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076505

 v.                                                                      (Super.Ct.No. FSB10937)

 JOHN MYLES,                                                             OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Thomas Owen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Julie L. Garland, Assistant Attorney General,

Daniel Rogers and Vincent P. LaPietra, Deputy Attorneys General, for Plaintiff and

Respondent.


                                                             1
       In 2001, a jury convicted John Myles of first degree murder and found true the

robbery-murder special circumstance, which authorizes a sentence of life without the

possibility of parole for “a major participant” in a felony murder who acted with

“reckless indifference to human life.” (Pen. Code, § 190.2, subds. (a)(17) & (d),

unlabeled statutory citations refer to this code.) In 2019, Myles filed a petition for

resentencing under the then newly enacted section 1170.95.

       On appeal, Myles argues the trial court erred by summarily denying his petition.

We disagree and affirm. The robbery-murder special circumstance renders him ineligible

for resentencing as a matter of law.

                                              I

                                           FACTS

       On April 20, 1996, Myles took an accomplice, Tony Rogers, with him to rob a

restaurant. Myles ordered Rogers to hold a gun on employees in the kitchen, and to shoot

anyone who tried to leave. Meanwhile, Myles robbed the patrons and took money from

the cash register. When one of the patrons tried to take Rogers’s gun, Rogers shot him

several times, killing him. (People v. Myles (2012) 53 Cal.4th 1181, 1189-1190 (Myles).)

       A jury convicted Myles of first degree murder (§ 187, subd. (a)) and found true the

special circumstance allegation that the murder was committed while Myles was engaged

in the commission of robbery (§ 190.2, subd. (a)(17)(A)). The jury also convicted Myles

of two counts of second degree robbery (§ 211) and one count of unlawful possession of

a firearm (former § 12021, subd. (a)(1) (now § 29800, subd. (a)(1); Stats.2010, ch. 711)).



                                              2
It found true the allegation that Myles personally used a handgun. (§ 12022.5, subd. (a).)

(Myles, supra, 53 Cal.4th at p. 1186.)

       On July 12, 2019, Myles filed a petition for resentencing under section 1170.95,

and the court appointed him counsel. The trial judge hearing the petition was the same

judge who presided over Myles’s trial. After briefing from both parties, the court

concluded based on its own recollection of the facts from the trial that it was “satisfied

that [] Myles was both a major participant and was acting with reckless disregard for

human life.” In addition, it concluded the robbery-murder special circumstance rendered

Myles ineligible for relief as a matter of law. and denied the petition on both grounds.

Myles timely appealed.

                                              II

                                         ANALYSIS

       Myles argues the trial court erred by performing inappropriate factfinding and in

concluding the special circumstance renders him ineligible as a matter of law.

       Senate Bill No. 1437, which became effective on January 1, 2019, “addresses

certain aspects of California law regarding felony murder and the natural and probable

consequences doctrine by amending Penal Code sections 188 and 189.” (People v.

Martinez (2019) 31 Cal.App.5th 719, 722.) Under section 189 as amended, “a participant

in enumerated crimes is liable under the felony-murder doctrine only if he or she was the

actual killer; or, with the intent to kill, aided and abetted the actual killer in commission

of first degree murder; or was a major participant in the underlying felony and acted with



                                               3
reckless indifference to human life.” (People v. Munoz (2019) 39 Cal.App.5th 738, 749,

review granted Nov. 26, 2019, S258234.)

       Senate Bill No. 1437 also added section 1170.95, which allows a person who has

been convicted under a first degree felony-murder theory—but who could no longer be so

convicted under Senate Bill No. 1437—to petition to have the conviction vacated. The

statute requires a defendant to submit a petition affirming that they: (1) were charged

with murder in a manner “that allowed the prosecution to proceed under a theory of

felony murder” (§ 1170.95, subd. (a)(1)); (2) were “convicted of” or pleaded guilty to

“first degree or second degree murder” (§ 1170.95, subd. (a)(2)); and (3) “could not be

convicted of first or second degree murder because of changes to Sections 188 or 189

made” by Senate Bill No. 1437 (§ 1170.95, subd. (a)(3)).

       Next, the court determines whether the petitioner has made a prima facie showing

that they qualify for resentencing. (§ 1170.95, subd. (c).) When conducting a prima facie

review, “ ‘ “the court takes petitioner’s factual allegations as true and makes a

preliminary assessment regarding whether the petitioner would be entitled to relief if his

or her factual allegations were proved. If so, the court must issue an order to show

cause.” ’ ” (People v. Lewis (July 26, 2021) 11 Cal.5th 952, 971 (Lewis).) Because the

trial court’s review is purely legal, we review his decision de novo. (See People v.

Drayton (2020) 47 Cal.App.5th 965, 981, disapproved on other grounds in Lewis, at

p. 963.)




                                              4
Though our appellate courts are split on the issue,1 our court has recently held that “[a]

defendant with a special circumstance finding under section 190.2, subdivision (d) is not

eligible for relief under section 1170.95 as a matter of law,” because “a jury found them

to have been a major participant in the underlying felony who acted with reckless

indifference to human life.” (People v. Jones (2020) 56 Cal.App.5th 474, 482 (Jones),

review granted Jan. 27, 2021, S265854.) In Jones, we rejected the argument that our

Supreme Court’s decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks) and People

v. Clark (2016) 63 Cal.4th 522 (Clark) redefined the terms “major participant” and

“reckless indifference to human life” for purposes of the robbery-murder special

circumstance. (Jones, at pp. 478-480.) We concluded those opinions “did not create a

new rule of law, but rather ‘clarified’ the already-existing meaning of the phrases ‘major

participant’ and ‘reckless indifference to human life’ for purposes of special circumstance

allegations.” (Id. at p. 482.) Simply put, section 1170.95 is not a mechanism for

relitigating factual questions that were settled by a prior jury. (Jones, at p. 485; Allison,

supra, 55 Cal.App.5th at p. 461.) Thus, “[a] petitioner with a pre-Banks/Clark finding

faces the same bar to relief under section 1170.95 as a petitioner with a post-Banks/Clark



       1 Compare People v. Gomez (2020) 52 Cal.App.5th 1, review granted October 14,
2020, S264033, People v. Galvan (2020) 52 Cal.App.5th 1134, review granted
October 14, 2020, S264284, and People v. Allison (2020) 55 Cal.App.5th 449 (Allison),
each concluding the special circumstance finding renders a petitioner ineligible for relief
as a matter of law, with People v. Torres (2020) 46 Cal.App.5th 1168, review granted
June 24, 2020, S262011, People v. Smith (2020) 49 Cal.App.5th 85, review granted
July 22, 2020, S262835, and People v. York (2020) 54 Cal.App.5th 250, review granted
November 18, 2020, S264954,which reach the opposite conclusion.

                                               5
finding.” (Jones, at p. 482.) We see no reason to depart from our holding in Jones and

therefore conclude the court properly denied the petition.

       Myles also argues the trial court erred by engaging in factfinding when reviewing

the petition. In particular Myles points to the court’s statement that “[t]he issue then is

whether or not there is sufficient evidence for the Court to find that [] Myles was a major

participant in the underlying felony, the robbery, and that he was acting with reckless

disregard for human life.” In addition, the court relied on its recollection of the evidence

from the trial and concluded this evidence was sufficient to find Myles was a major

participant who acted with reckless disregard for human life.

       A court may review the record of conviction, including prior appellate decisions,

to “inform the trial court’s prima facie inquiry under section 1170.95, allowing the court

to distinguish petitions with potential merit from those that are clearly meritless.” (Lewis,

supra, 11 Cal.5th at p. 971.) However, “at the prima facie stage, a petitioner’s allegations

should be accepted as true, and the court should not make credibility determinations or

engage in ‘factfinding involving the weighing of evidence or the exercise of discretion.’ ”

(Id. at p. 974.) The only exception to this rule is “ ‘if the record, including the court’s

own documents, “contain[s] facts refuting the allegations made in the petition,” then “the

court is justified in making a credibility determination adverse to the petitioner.” ’ ” (Id.

at p. 971.)

       Given this, the court erred in concluding “[t]he issue then is whether or not there is

sufficient evidence for the Court to find that [] Myles was a major participant in the



                                               6
underlying felony, the robbery, and that he was acting with reckless disregard for human

life.” The court’s job at this stage was to assess whether Myles’s petition made a prima

facie case for eligibility, not analyze the sufficiency of the evidence supporting previous

factual findings or make factual findings of its own.

       However, the error was harmless because the special circumstance finding renders

Myles ineligible for relief as a matter of law even if this were the only basis for the trial

court’s opinion. Moreover, the error here is particularly meaningless because the trial

court explicitly considered our decision in Jones, adopted its reasoning (along with the

reasoning in other similar cases), and concluded the prior special circumstance finding

was “a separate and independent basis for denying the petition.”

                                              III

                                       DISPOSITION

       We affirm.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  SLOUGH
                                                                                   Acting P. J.
I concur:


FIELDS
                           J.




                                               7
[People v. Myles, E076505]

       RAPHAEL, J., Dissenting.

       I would remand this case for an evidentiary hearing pursuant to Penal Code

section 1170.95, subdivision (d). I think the Legislature required us to do so when a

petitioner such as John Myles pleads a prima facie challenge to his murder conviction

under section 1170.95 subdivisions (a) and (b). (See People v. Lewis (2021) 11 Cal.5th

952, 972 [prima facie case bar intentionally and correctly set very low].) If a petitioner

pleads a prima facie case, he has an opportunity to submit evidence and argument

whatever the apparent strength of his case on the merits. (See id. at p. 968 [counsel

briefing not need be extensive and counsel could conclude petition is meritless].) The

majority is therefore correct that the trial court should not short-circuit the process based

on its recollection, even if it seems unlikely that the petitioner would succeed. Where I

differ with the majority is its decision to follow the case law holding that the jury’s

findings here preclude section 1170.95 relief. Our Supreme Court has held that similar

jury findings here do not preclude a postconviction attack under current law (In re

Scoggins (2020) 9 Cal.5th 667, 673), so I think we are required to allow the section

1170.95 challenge to proceed. We should follow the case law that does as much. (See,

e.g., People v. Arias (2021) 66 Cal.App.5th 987, 1000; People v. Pineda (2021) 66

Cal.App.5th 792, 797; People v. Harris (2021) 60 Cal.App.5th 939, 954-956).

                                                                                RAPHAEL
                                                                                             J.



                                              1